Citation Nr: 0330552	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-14 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left eye 
pingueculum (claimed as vision problem, an undiagnosed 
illness).

2.  Entitlement to service connection for anal 
fissure/hemorrhoids (claimed as Gulf War condition).

3.  Entitlement to service connection for chronic 
stomach/gastrointestinal problems, including diarrhea, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for hyperthyroidism.

5.  Entitlement to service connection for male pattern 
baldness (claimed as hair loss, to include as due to an 
undiagnosed illness).

6.  Entitlement to a compensable rating for hearing loss, 
right ear, to include hearing loss of the left ear.

7.  Entitlement to service connection for hypertension, to 
include as due to Gulf War service.

8.  Entitlement to service connection for athlete's foot, 
tinea cruis, crabs, wart on right wrist, and dermal 
lymphocytic infiltrate (claimed as chronic skin rash, to 
include as due to undiagnosed illness).

9.  Entitlement to service connection for arthritis, left 
knee, to include as due to an undiagnosed illness, and as 
secondary to service-connected right knee disorder.

10.  Entitlement to service connection for fibromyalgia 
claimed as multiple joint/muscle pain, including the spine, 
due to an undiagnosed illness, (and excluding arthritis of 
the right knee, fracture of the right 4th and 5th metacarpals, 
and fracture of the left 5th finger as already service 
connected).

11.  Entitlement to service connection for chronic sinus or 
respiratory problems, including deviated nasal septum, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for an acquired 
psychiatric condition, including post-traumatic stress 
disorder (PTSD) (claimed also as depression, nightmares, 
sleep problems, memory problems, panic attacks, hysteria, 
dizzy spells, headaches, and chest pains).

13.  Entitlement to service connection for bursitis, right 
hip, to include as secondary to service-connected right knee 
disorder.

14.  Entitlement to service connection for a back disorder.

15.  Entitlement to an increased rating for right knee 
sprain with degenerative joint disease, currently evaluated 
at 10 percent.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from January 1987 to June 
1992, to include service in the Persian Gulf War Theater 
from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded a non-compensable 
rating for hearing loss, right ear, continued a 10 percent 
evaluation for a right knee disorder, and denied service 
connection of the appellant's remaining claims.

The July 2000 statement of the case (SOC) awarded service 
connection for an avulsion fracture, base left 5th proximal 
phalanx (finger), and awarded a non-compensable evaluation.  
There is no record of the appellant having submitted a 
notice of disagreement with this decision.  Therefore, it 
will not be a part of this remand.


REMAND

An April 2000 VA psychiatric examination diagnosed the 
appellant as having a depressive disorder not otherwise 
specified and alcohol abuse, but did not diagnose the 
appellant as having PTSD.  The examination report notes the 
appellant's past examinations for PTSD and the absence of 
any complaints related to emotional complaints as concerns 
his service in the Persian Gulf Theater.  The examination 
report also reflects that the appellant did not report 
specific stressors to the examiner.

The Board notes, however, that notwithstanding the indicia 
in the April 2000 examination report that the claim file was 
reviewed, the report does not reference the January 1998 
report of J.E.V., M.D., a private psychiatrist (which was 
received by the RO in March 1998), which diagnosed PTSD.  
Dr. V.'s report contains specific stressors reported by the 
appellant.  The appellant's claimed stressors are also 
contained in a September 2000 report by Dr. V., which were 
submitted by the appellant's representative in September 
2000.

The RO provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in letters of March 2001 and 
June 2002.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO shall ensure 
that the statutory notice obligations 
are satisfied as they concern each 
pending claim of the appellant.  The 
veteran should be requested to provide 
any information concerning any recent 
treatment of the disorders at issue.  If 
treatment is reported, appropriate 
attempts should be made to obtain 
pertinent clinical records.  The claims 
folder should contain information 
concerning the attempts made to obtain 
records.

2.  The RO shall obtain any and all 
information from the appellant as 
concerns his claimed stressors which 
relate to his claim for PTSD, to include 
advice to the appellant that he may 
obtain buddy statements as concerns his 
assertions that he performed duties 
while under hostile fire during his 
Persian Gulf service.  He should provide 
as many specific details as possible to 
allow a verification search to be 
conducted.  After obtaining all relevant 
information, the RO shall submit the 
information to the U.S. Army Center For 
Research of Unit Records for 
verification, if available, of the 
appellant's claimed stressors.  A 
history of the unit, and whether it was 
under combat should be determined if 
possible.

3.  If the appellant's claimed stressors 
are verified, arrange for a psychiatric 
examination to evaluate the appellant in 
light of any verified stressors.  
Request the VA examiner to indicate 
agreement or disagreement with Dr. V.'s 
diagnosis of PTSD and the reasons 
therefore.  If an examination is not 
conducted, the claims file should be 
sent to a VA psychiatrist for a review 
as to agreement or disagreement with Dr. 
V's opinion.  Medical reasoning for any 
opinion advanced should be set forth.

4.  After the above is complete, the RO 
shall review any additional evidence 
obtained or submitted by the appellant 
with the other evidence of record.  To 
the extent that the benefits sought on 
appeal remain denied, the RO shall issue 
a supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



